DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the pastes contains” in line 3; the paste containing” in line 8.  The transitional term “comprising”, which is syn-onymous with “including,” “containing,” or “charac-terized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) [see MPEP 2111.03].  Independent claim 1 recites “cement composition In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”) [see MPEP 2111.03].  It is unclear if the glass ionomer cement composition is open-ended or closed to the inclusion of other materials, therefore claim 1 and dependent claims 2-16 are indefinite.  For the purpose of examination, claim 1 will be interpreted as open-ended to the inclusion of other materials.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelzig et al. (US 2014/0039087).
Regarding claims 1, 3, 5 and 10:  Stelzig et al. (US ‘087) discloses dental glass ionomer cement compositions comprising water soluble compounds of formula (1) [abstract; 0068, 0072, 0075-0076], wherein Stelzig et al. (US ‘087) discloses A can be divalent or tetravalent [0009-0024, 0039-0040].  Stelzig et al. (US ‘087) discloses Example 7 [Ex. 7; 0120-0124] contains a liquid composition and a surface coated aluminosilicate glass, mixed at a ratio of 1.0 parts liquid to 3.0 parts glass.  The liquid contains 25 wt% of a copolymer of acrylic acid and itaconic acid, 25.1 wt% 2-hydroxyethyl methacrylate (HEMA), 4.7 wt% UDMA, 5 wt% tartaric acid, 5 wt% macromonomer 1 [Ex. 4; 0103-0108], 34.58 wt% water, 0.29 wt% camphorquinone and 0.33 wt% dimethylamino benzonitrile [Ex. 7; 0120-0124].  As Stelzig et al. (US ‘087) discloses A can be tetravalent [0039-0040] a tetramethacrylamide macromonomer is exchanged for the dimethacrylamide macromonomer 1 in Ex. 7 [see MPEP 2131.02].  
Stelzig et al. (US ‘087) does not disclose a two paste dental glass ionomer cement.  However, a prima facie case of obviousness exists where changes in the sequence of adding ingredients derived from the prior art process steps.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) [See MPEP 2144.04].
Note macromonomer 1:

    PNG
    media_image1.png
    132
    663
    media_image1.png
    Greyscale
[Ex. 4; 0103-0108].
Regarding claims 4 and 11-12:  Stelzig et al. (US ‘087) discloses the composition can contain reactive diluents such as pentaerythritol trimethacrylate [0088].
Stelzig et al. (US ‘087) does not specifically disclose Ex. 7 containing pentaerythritol trimethacrylate.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included pentaerythritol trimethacrylate based on the invention of Stelzig et al. (US ‘087), and would have been motivated to do so since Stelzig et al. (US ‘087) suggests that the composition can contain pentaerythritol trimethacrylate as a reactive diluent [0088].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].  When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)) [MPEP 2143].

Claims 1-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renn et al. (US 2017/0296442).
Regarding claims 1-3, 5 and 10:  Renn et al. (US ‘442) discloses dental glass ionomer cement compositions [abstract], wherein Renn et al. (US ‘442) discloses crosslinkers (D) such as BADEP (1,3-bis(acrylamide)-N,N’-diethylpropane) and tetra-functional (meth)acrylamides [0241-0242; 0391].  Renn et al. (US ‘442) discloses Example 1 [Ex. 1; 0422-0424; Table 1, Ex. 1] contains a liquid composition and a reactive glass powder, mixed at a ratio of 2.8/1.  The liquid contains 25 wt% PAA-IAA (poly(acrylic acid-co-itaconic acid anhydride), AA (acrylic acid), HEAA (2-hydroxyethylacrylamide), 15 wt% tetra-functional methacrylamide (note: tetra-functional methacrylamide exchanged for BADEP as the crosslinker (D) [see MPEP 2131.02]), 33.855 wt% water and 1.45 wt% camphorquinone, dimethylamino benzonitrile and tert-butylhydroquinone [Ex. 1; 0422-0424; Table 1, Ex. 1].  Renn et al. (US ‘442) discloses the composition can contain 2-hydroxyethyl methacrylate (HEMA) as a reactive diluent [0313].
Renn et al. (US ‘442) does not specifically disclose Ex. 1 containing HEMA.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included HEMA based on the invention of Renn et al. (US ‘442), and would have been motivated to do so since Renn et al. (US ‘442) suggests that the composition can contain (HEMA) as a reactive diluent [0313].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Renn et al. (US ‘442) does not disclose a two paste dental glass ionomer cement.  However, a prima facie case of obviousness exists where changes in the sequence of adding ingredients derived from the prior art process steps.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) [See MPEP 2144.04].
Note tetra-functional methacrylamide:


    PNG
    media_image2.png
    311
    324
    media_image2.png
    Greyscale
[0241; 0391].
Regarding claims 4 and 11-12:  Renn et al. (US ‘442) discloses the composition can contain 2-hydroxyethyl methacrylate (HEMA) and pentaerythritol trimethacrylate as reactive diluents [0313].
et al. (US ‘442) does not specifically disclose Ex. 1 containing HEMA and pentaerythritol trimethacrylate.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included HEMA and pentaerythritol trimethacrylate based on the invention of Renn et al. (US ‘442), and would have been motivated to do so since Renn et al. (US ‘442) suggests that the composition can contain HEMA and pentaerythritol trimethacrylate as a reactive diluents [0313].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].  When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)) [MPEP 2143].

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renn et al. (US 2017/0296442) as applied to claim 1 above, and further in view of Amao et al. (WO 2017/135186).  Amao et al. (US 10,736,822) used as the English equivalent of Amao et al. (WO 2017/135186).
Regarding claims 6-9:  Renn et al. (US ‘442) discloses the basic claimed ionomer cement [as set forth above with respect to claim 1]; wherein Renn et al. (US ‘442) discloses crosslinkers (D) such as tri- and tetra-functional (meth)acrylamides [0241-0242; 0391].
Renn et al. (US ‘442) does not disclose a compound of instant formulas (1) or (2).  However, Amao et al. (US ‘822) discloses dental materials comprising a compound of Formula (1) [abstract]; wherein Amao et al. (US ‘822) discloses a specific compound of Formula (1-1) [4:9-33].  Renn et al. (US ‘442) and Amao et al. (US ‘822) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental materials.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined compound of Formula (1-1), as taught by Amao et al. (US ‘822) in the invention of Renn et al. (US ‘442), and would have been motivated to do so since Amao et al. (US ‘822) suggests that a compound of Formula (1-1) prevents secondary infection and has excellent reactivity [3:20-33].
Note compound of Formula (1-1):

    PNG
    media_image3.png
    277
    410
    media_image3.png
    Greyscale
[4:9-33].

s 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renn et al. (US 2017/0296442) as applied to claim 12 above, and further in view of Amao et al. (WO 2017/135186).  Amao et al. (US 10,736,822) used as the English equivalent of Amao et al. (WO 2017/135186).
Regarding claims 13-16:  Renn et al. (US ‘442) discloses the basic claimed ionomer cement [as set forth above with respect to claim 12]; wherein Renn et al. (US ‘442) discloses crosslinkers (D) such as tri- and tetra-functional (meth)acrylamides [0241-0242; 0391].
Renn et al. (US ‘442) does not disclose a compound of instant formulas (1) or (2).  However, Amao et al. (US ‘822) discloses dental materials comprising a compound of Formula (1) [abstract]; wherein Amao et al. (US ‘822) discloses a specific compound of Formula (1-1) [4:9-33].  Renn et al. (US ‘442) and Amao et al. (US ‘822) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental materials.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined compound of Formula (1-1), as taught by Amao et al. (US ‘822) in the invention of Renn et al. (US ‘442), and would have been motivated to do so since Amao et al. (US ‘822) suggests that a compound of Formula (1-1) prevents secondary infection and has excellent reactivity [3:20-33].
Note compound of Formula (1-1):

    PNG
    media_image3.png
    277
    410
    media_image3.png
    Greyscale
[4:9-33].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10 and 12-16 of copending Application No. 16/829,236 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed dental ionomer cement compositions comprising components (a)-(f) substantially overlap in scope.  While copending Application No. 16/829,236 claims a powder liquid system, a prima facie case of obviousness exists where changes in the sequence of adding ingredients derived from the prior art process steps.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new ); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) [See MPEP 2144.04].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767